Dear Representative Wiggins:
This responds to your request for an opinion concerning the boundary lines surrounding Catahoula Lake.
As you point out, the State has historically claimed land below the 36' MSL contour, based upon a comprehensive study completed during 1941 and 1942 by Professor Richard Joel Russell, Ph. D., Physical Geography and Associate Professor Clair A. Brown, Ph. D., Botany, at Louisiana State University. Based upon an exhaustive analysis of all available data, this study concludes that the appropriate boundary between State-owned waterbottoms and adjacent riparian lands is the 36' contour.
There have been sales made by the State below the 36' contour, and the State presently intends to honor all such sales identified on official general land office plats and recorded in the official severance records, regardless of their relationship to the 36' contour. However, in areas where there have been no surveys, the State will assert its claim of ownership as a sovereign to the bed and bottom of Catahoula Lake below the 36' contour.
This general statement of the State's position could be changed by actual survey work in the vicinity of any particular dispute or by a court ruling involving the same facts and issues.
I hope this information is of benefit and if we may be of further assistance, please contact us.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ________________________________ GARY L. KEYSER ASSISTANT ATTORNEY GENERAL
DATE REC'D: 09/16/98 DATE RELEASED:
GARY L. KEYSERASST. ATTORNEY GENERAL